
	
		I
		112th CONGRESS
		2d Session
		H. R. 4320
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Fattah introduced
			 the following bill; which was referred to the
			 Committee on Rules, and
			 in addition to the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Congressional Budget Act of 1974 to require
		  long-term cost benefit analyses of introduced bills.
	
	
		1.Short titleThis Act may be cited as the
			 Reinvesting and Ensuring America’s
			 Ability to Lead Act of 2012.
		2.FindingsCongress finds the following:
			(1)The bedrock of the Nation’s economic
			 strength and future growth will be directly attributed to the robust Federal
			 investment in critical areas such as education, science, technology,
			 engineering, and mathematics.
			(2)Recognizing the importance of education and
			 its role in maintaining America’s position as an economic global leader,
			 President George H.W. Bush stated that U.S. students must be the first
			 in the world in math and science achievement. Every American adult must be a
			 skilled, literate worker and citizen..
			(3)As President Bill
			 Clinton recognized when he created the National Economic Council in 1992,
			 The currency of national strength in this new era will be denominated
			 not only in ships and tanks and planes, but in diplomas and patents and
			 paychecks..
			(4)Recognizing diplomas and patents will not
			 occur without investing in education, President George W. Bush stated that
			 we must address the low standing of American test scores amongst
			 industrialized nations in math and science, the very subjects most likely to
			 affect our future competitiveness.
			(5)Similarly,
			 President Obama has stated that America’s future economic growth and
			 international competitiveness depend on our Nation’s willingness to educate,
			 invest, and innovate.
			(6)As stated in a
			 recent report from the National Economic Council, the Nation must create
			 the jobs and industries of the future by doing what America does best—investing
			 in the creativity and imagination of our people. To win the future, we must
			 out-innovate, out-educate, and out-build the rest of the world..
			(7)Accordingly,
			 Congress should be provided the means to evaluate legislative worth beyond its
			 impact to the annual budget.
			3.Amendment to the
			 Congressional Budget Act of 1974Section 402 of the Congressional Budget Act
			 of 1974 (2 U.S.C. 653) is amended by inserting (a) after
			 Sec.
			 402. and by adding at the end the following new
			 subsection:
			
				(b)(1)The Director of the Congressional Budget
				Office shall, to the extent practicable, prepare a ten-year long-term cost
				benefit analysis for each introduced bill or resolution of a public character
				that determines its impact on American global competitiveness as defined by the
				Congressional Budget Office.
					(2)The Director of the Congressional
				Budget Office shall devise criteria to evaluate American global
				competitiveness, including the bill or resolution’s impact on—
						(A)job creation;
						(B)economic growth;
						(C)consumption;
						(D)investments; and
						(E)savings.
						(3)The analysis referred to in paragraph
				(1) shall evaluate whether the introduced bill or resolution will positively or
				negatively impact America’s economic ability to compete globally compared to
				member nations of the Group of Twenty, or G-20, which comprise of 19 country
				members and the European Union, accounting 90 percent of global gross domestic
				product (GDP) and 80 percent of global
				trade.
					.
		
